Citation Nr: 1646400	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to December 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The record suggests that the medical evidence associated with the record is incomplete as it does not include what would be the earliest available records of private or VA treatment the Veteran received for the disabilities on appeal.  Specifically, a February 2008 VA treatment record states that the Veteran was treated at Our Lady of Lourdes the week before where diabetes was diagnosed for the first time; during that same February 2008 treatment, the Veteran also reported a history of controlled hypertension.  As records of such treatment may contain pertinent information, the Veteran should be requested to assist in securing copies for the record. 

 Additionally, the most recent VA treatment records associated with the record are from September 2008.  Updated records of any VA treatment the Veteran received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be obtained.

Accordingly, the case is remanded for the following:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain relevant medical records from Our Lady of Lourdes in 2008.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

The RO must also obtain all pertinent VA records from 2008 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

